                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 18-2479-RGK (KKx)                                   Date: August 14, 2019
 Title: FlexStent, LLC v. Abbott Laboratories, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Plaintiff(s):                    Attorney(s) Present for Defendant(s):
                None Present                                              None Present

Proceedings:      Order re: Stipulated Protective Order [Dkt. 65]



       The parties’ proposed Stipulated Protective Order has been referred by the District Judge to
the Magistrate Judge for consideration. The parties are advised that the Court declines to issue the
proposed protective order to which they have stipulated for the following reasons:

         1.      While the Court is willing to enter a protective order in accordance with the parties’
stipulation in order to facilitate the conduct of discovery, the Court is unwilling to include in the
protective order any provisions relating to evidence presented at trial or other court hearings or
proceedings. Any use of Protected Material at trial or other court hearings or proceedings
shall be governed by the orders of the trial judge. The proposed protective order should, thus,
include language to make this explicit.

       2.      Proposed ¶ 8 needs to be revised to make clear that the terms of the protective order
do not apply to the Court and court personnel, who are subject only to the court’s internal
procedures regarding the handling of material filed or lodged, including material filed or lodged
under seal.

         3.     Proposed ¶¶ 11, 15, 20, 22 and 36 need to be revised to make clear that any motion
challenging a party’s designation of material as Confidential Information or Privileged Material,
seeking to compel Privileged Material, seeking relief in connection with disclosing information to
expert witnesses, or seeking to modify or amend the proposed protective order must be brought in
strict compliance with Local Rules 37-1 and 37-2 (including the Joint Stipulation requirement).


 Page 1 of 2                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
        4.      Proposed ¶ 29 needs to be revised to unequivocally state that nothing in the
protective order shall be construed as authorizing a party to disobey a lawful subpoena or court
order issued in another action.

       5.      The signature block for the judge in the proposed protective order needs to be
changed to the signature block for the Magistrate Judge.

       The parties are further directed to the Court’s sample stipulated protective order
located on the Court’s website for a sample of the format of an approved stipulated
protective order. The parties are strongly encouraged to use the language contained in the
approved stipulated protective order.




cc:     United States District Judge R. Gary Klausner




 Page 2 of 2                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
